Citation Nr: 0619879	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1986 to 
February 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2002 the veteran testified at a RO hearing.  In 
August 2003 the Board remanded the issue for further 
development.  


FINDING OF FACT

The veteran's hepatitis C was not manifested during the 
veteran's active duty service or for a few years thereafter, 
nor is it otherwise related to such service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the April 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the April 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  In June 
2002 the veteran attended a RO hearing.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for any treatment for 
hepatitis C, blood transfusion or tattooing.  A June 1997 VA 
medical record provided a diagnosis of hepatitis C and 
indicated that the veteran had intravenous drug abuse between 
1994 and 1995, the last use was in September 1995.  December 
1999 private medical records revealed that the veteran also 
had a history of sexual promiscuity.  A March 2000 private 
medical record indicated that the veteran's risk factors for 
hepatitis C included the following: tattoos in 1998 and 
previous IV drug use.  

The record includes 2 private medical opinions dated in July 
2000.  A July 19, 2000 letter from Dr. McGrath stated that 
the veteran may have acquired his hepatitis C while serving 
in the military from 1986 through 1992, as he received 
pneumatic injections multiple times and had surgery (for his 
shoulder).  A July 25, 2000 letter from the medical director 
of liver transplantation at Rochester Medical Center, Thomas 
Shaw-Stiffel, MDCM, MMM, indicated that the veteran may have 
acquired chronic hepatitis C during service since he received 
pneumatic injections and also underwent surgery in service.  
He has not had any blood transfusions.  

During his June 2002 RO hearing the veteran and his 
representative stated that his hepatitis C was due to 
pneumatic injections in service and the chemicals he was 
exposed to while stationed in Saudi Arabia.  

The veteran was afforded VA examinations in April 2004 and in 
October 2005.  During both examinations the claims folder was 
reviewed by the examiners.  At the April 2004 VA exam, which 
was done by a physician's assistant, the veteran reported 
that in 1994 he used IV cocaine, without sharing needles, and 
had tattoos placed after the hepatitis C diagnosis.  The 
veteran also admitted to having multiple sexual partners, all 
with protection, and in 1988 had a diagnosis of gonorrhea.  
The April 2004 examiner opined that given that the veteran 
had a history of sexually-transmitted diseases with multiple 
sex partners it is at least as likely as not that this risk 
factor could be connected to hepatitis C.  The examiner 
further commented that the veteran was in the Gulf War with 
multiple vaccines, and unless the needles were shared this 
was not a risk factor, although it is at least as likely as 
not that this could be connected to hepatitis C.  

During the October 2005 VA examination the veteran denied 
intravenous drug abuse during service.  He reiterated that he 
did not have tattoos prior to the hepatitis C diagnosis but 
admitted to high risk sexual activity both before and after 
the hepatitis C diagnosis.  The examiner noted that the 
veteran had chronic hepatitis c and the virus was classified 
as genotype 1A.  The examiner opined that it is at least as 
likely as it is not that the hepatitis C infection is not due 
to pneumatic vaccinations and tattooing.  The examiner opined 
that it is at least as likely as it is not that the hepatitis 
C infection is secondary to intravenous drug abuse and high 
risk sexual activity, both of which occurred before the 
hepatitis C diagnosis.  

The veteran maintains that his hepatitis C is due to service.  
However, the veteran as a lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While  the 2 medical opinions dated in July 2000 
both stated that the veteran may have acquired hepatitis c 
during service due to pneumatic injections and surgery, they 
are outweighed by the October 2005 VA opinion.  The private 
medical opinions appear to be based on the veteran's report 
as to his own medical history rather than on a review of the 
record.  As such, they are of little probative value.  
Conversely, the October 2005 VA examiner opined that the 
veteran's hepatitis C infection was not due to pneumatic 
vaccinations and rather is secondary to intravenous drug 
abuse and high risk sexual activity.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file, including the 2 
private medical opinions.  The evidence has shown that the 
veteran himself has admitted to having had gonorrhea.  The 
April 2004 VA opinion indicated that unless needles were 
shared during vaccination in service, this should not be a 
risk factor.  The veteran has not asserted nor does the 
evidence suggest that shared needles could have been used 
during vaccinations in service.  

The VA medical opinions are also consistent with the other 
medical evidence of record.  The service medical records did 
not reveal risk factors or treatment for hepatitis C.  The 
veteran's first diagnosis of hepatitis C appears to have been 
in June 1997 and he admitted to intravenous drug abuse 
between 1994 and 1995.  The Board is thus led to the 
conclusion that the veteran's hepatitis C is not related to 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


